DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.

Response to Amendment
The amendment filed on October 12, 2022 has been entered.
The amendment of claims 1 and 10 has been acknowledged.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “a plurality of locations”). The examiner has revised the rejections to match the new claim limitations.

 Claim Rejections - 35 USC § 103
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mas et al. (US 2004/0264763 A1), in view of Keitler et al. (US 2014/0160115 A1), and further in view of Ding et al. (US 2014/0267614 A1), hereinafter referred to as Mas, Keitler, and Ding, respectively.
Regarding claims 1 and 10, Mas teaches a machine vision system and method, comprising: 
a first image capture device configured to image a first portion of a target surface from a first viewpoint (Mas ¶0076: “the camera 12 comprises two cameras positioned to obtain overlapping images”; Mas Figs. 5 & 7: the cameras capture images of a portion of a target surface); 
a second image capture device configured to image a second portion of the target surface from a second viewpoint, wherein the first portion of the target surface at least partially overlaps the second portion of the target surface (Mas ¶0076 and Figs. 5 & 7 discussed above; also see Mas Figs. 2-3: Fig. 3 shows that the left and right images are partially overlapped); 
a machine vision processor connected to the first image capture device and the second image capture device (Mas ¶0075: “The system 10 comprises a compact stereo camera 12 and a processing computer 14”), the machine vision processor configured to:
acquire a first image of the target surface from the first image capture device (Mas Figs. 2-3; Mas ¶0084: “Range information (i.e. depth) can be computed by using triangulation between the two overlapping (left and right) images obtained from the stereo camera 12”); 
acquire a second image of the target surface from the second image capture device (Mas Figs. 2-3 & ¶0084 discussed above); 
rectify the first image to form a first rectified image and rectify the second image to form a second rectified image (Mas Fig. 4 & ¶0117: “the algorithm can be configured to grab images 28, rectify the images 30, compute disparity and generate a disparity image 32, and compute Cartesian coordinates 34”); 
retrieve a disparity field that provides mappings from a first plurality of coordinates in the first rectified image to a second plurality of coordinates in the second rectified image (Mas Fig. 4 & ¶0117 discussed above; further see Mas Abstract: “creating a disparity image based on the pair of images”; Mas ¶0087: “The disparity of a point in a given scene can be expressed as the difference (horizontal distance) in pixels between its location in the right and left images. A disparity image is an image that acknowledges differences between two stereo images and gives the distance from points in a scene to the camera's plane”; Mas ¶0106: “A disparity image can represent the 3-dimensional coordinates of an area with respect to camera position at any given moment in time”); 
generate difference data by comparing, based on the mappings of the disparity field, a first plurality of image elements in the first rectified image to a second plurality of image elements in the second rectified image (Mas ¶0116: “computing a disparity map based on the stereo images, and obtaining local coordinate arrays of the points”); and 
determine whether the difference data is indicative of an object on the target surface (Mas Fig. 2A & ¶0085: “a situation in which an object 20 is captured by two simultaneous images”; Mas ¶0093: “The ‘X’ and ‘Y’ coordinates of the object can be calculated”).
However, Mas does not appear to explicitly teach that the disparity field is generated during calibration of the machine vision process using a calibration pattern placed on the target surface.
Pertaining to the same field of endeavor, Keitler teaches that the disparity field is generated during calibration of the machine vision process using a calibration pattern placed on the target surface (Keitler ¶0023: “also the entire markers may be configured such that they are adapted to be fixed, via adapters or intermediate pieces, to reference points having a known or reliable position (and, where appropriate, orientation) in a coordinate system of the environment or of the object, in particular by being fitted into RPS holes provided at the reference points. In this way, in the case of a flat marker, which may be supplemented by a retroreflector mark, the flat marker tracking may provide the pose of the flat marker, so that by way of the known geometry of the adapter or intermediate piece, the known pose of the standard bore in the reference point is transferable to the pose of the flat marker, and vice versa”; see Keitler Figs. 5-7 showing the calibration patterns 16 fixed to the object surface; Keitler ¶0066: “The markers 16, which are used both for the calibration of the reference points and for the dynamic referencing of the projection unit 14”; Keitler ¶0091: “Fixing in place on a surface of the object (virtual gauge; see FIG. 18): The variants described sub (a) and (b) for fixing in place are based on individual (combination) markers 16 and/or 26 which, specifically, are generic and may be employed in the form of ‘building blocks’ for a large variety of purposes”).
Mas and Keitler are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting and analyzing features (as taught by Mas) to image the surface using a calibration marker affixed (as taught by Keitler) because the combination allows analyzing objects that are moving during a work process (Keitler ¶0008) by transmitting information to the object on the basis of the position and/or orientation as determined, and further detecting any changes, and adapting the transmission to the changed position and/or orientation using the markers (Keitler Abstract).
Mas, in view of Keitler, further teaches that several trials are performed using different numbers, shapes, and positions (Mas ¶0264) and the system determines the current position and/or orientation of the object and/or of the projection unit in space, graphically or pictorially transmits an item of information to the object on the basis of the position and/or orientation as determined, detects and determines any changes, and adapts the transmission of the item of information to the changed position and/or orientation (Keitler Abstract). Mas, in view of Keitler further teaches that the disparity field comprises differences between coordinates of a calibration pattern feature in rectified calibration images of the target surface at different locations (Mas ¶0087: “The disparity of a point in a given scene can be expressed as the difference (horizontal distance) in pixels between its location in the right and left images”; Mas ¶0106: “A disparity image can represent the 3-dimensional coordinates of an area with respect to camera position at any given moment in time”; Mas ¶0293: “The pixel location of the target point given by PS (XPS, YPS) is called the index (index0 in the equations below). The index is the center of a disk expanding outwards in search of pixel locations with a valid disparity value”; Keitler ¶0034: “markers--preferably the same markers--are used for a calibration of the reference points in a coordinate system of the environment or of the object and for the determination of a change in the position and/or orientation of the object and/or of the projection unit”).
However, Mas, in view of Keitler, does not appear to explicitly teach that the calibration pattern are placed on the target surface at a plurality of location.
Pertaining to the same field of endeavor, Ding teaches placing the calibration pattern on the target surface at a plurality of locations (Ding ¶0147: “a standard check-board-based calibration algorithm may be used. In this case, the camera is calibrated by placing a checkerboard is at different positions and orientations and capturing the images. All the camera parameters including focal length and 3D pose can then be calibrated using these images”).
Mas, in view of Keitler, and Ding are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting and analyzing features with affixed calibration markers (as taught by Mas, in view of Keitler) to affix the pattern at multiple locations (as taught by Ding) because the combination allows the camera to obtain more viewpoint data, e.g., position, angle, orientation, for a better calibration (Ding ¶0147).

Regarding claims 2 and 11, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the first image capture device and the second image capture device are a camera and, wherein the camera is configured to image [the first portion of] the target surface from the first viewpoint and image [the second portion of] the target surface from the second viewpoint simultaneously (Mas Fig. 2A & ¶0085 discussed above; also see Mas ¶0076: “The camera 12, which is electrically connected to the computer 14, is configured to generate stereo images, i.e. two overlapping images taken simultaneously”; Mas ¶0189: “the camera grabs simultaneous left and right digital images of the scene (step 82).”).

Regarding claims 3 and 12, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the first image capture device is a first camera and the second image capture device is a second camera (Mas ¶0076 discussed above teaches that the camera(s) 12 can be two cameras).

Regarding claims 4 and 13, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the machine vision processor is configured to acquire the first image and the second image simultaneously (Mas Fig. 2A, ¶0076, ¶0085, & ¶0189 discussed above).

Regarding claims 5 and 14, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the first plurality of image elements is a first plurality of pixel values (Mas ¶0086: “dl (xL) gives the position in pixels (image domain) of the object 20 in the left image 22 and dr (xR) gives the position, also in pixels, of the same point in the right image 24”; Mas ¶0107: “User-set windows or correlation windows, 25, 27 can be configured to scan both the left and right images, 29 and 31 … In every position checked by the windows 25, 27, the left image window 25 can be compared to the right image window 27. The window size, typically expressed in pixels, can be configured by the user but is generally in the range of 5 x 5 to 21 x 21”).

Regarding claims 6 and 15, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 5 and 14, wherein the plurality of pixel values are at least one of grey scale values, hue values, gradient values, and reflectance values (Note that only one of the alternative limitations is required by the claim language. Mas ¶0098-¶0102: “intensity values that are spanned (defined as normalized disparity) in such a way that they are comprised in the typical range of 0 to 255 and then inverted … Ig Gray value of normalized disparity”).

Regarding claims 7 and 16, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the target surface is one of a conveyor belt, tray and a receptacle (Note that only one of the alternative limitations is required by the claim language. Mas Fig. 34 & ¶0050: “a photograph of a wooden box used by apple pickers in orchards, as well as a corresponding left stereo image and a disparity image”; Keitler ¶0008: “in scenarios in which an object is moved during the work process, such as on a conveyor belt, it is possible to project assembly instructions or information relating to quality assurance directly onto the object, with the projection moving along with the movement of the object”; Keitler ¶0084: “two cameras (stereo) are made use of” Keitler ¶0098: “areas to be inspected by random sampling (e.g. weld spots) are marked. The projected information moves along with the movement of the object on the conveyor belt”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting and analyzing features (as taught by Mas) to image the surface of a conveyor belt (as taught by Keitler) because the combination allows analyzing objects that are moving during a work process (Keitler ¶0008).

Regarding claims 8 and 17, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the difference data comprises a plurality of difference values, and wherein the machine vision processor is configured to form the difference data by, for each image element of the first plurality of image elements: generating a difference value by applying one or more difference functions to the element and a corresponding element of the second plurality of image elements, wherein a correspondence between the element and the corresponding element is based on the disparity field (Mas ¶0087: “A disparity image provides the missing depth dimension that cannot be obtained using a monocular system. Disparity, D, is defined as: D=dl-dr”).

Regarding claims 9 and 18, Mas, in view of Keitler and Ding, teaches the machine vision system and method of claims 1 and 10, wherein the machine vision processor is configured to apply at least one of a filtering algorithm and a shape-finding algorithm to the difference data to determine whether the difference data is indicative of the object on the target surface (Mas ¶0108: “A filtering engine can be included with the pattern recognition techniques for detecting and eliminating mismatches.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,978,135, in view of Keitler et al. (US 2014/0160115 A1), and further in view of Ding et al. (US 2014/0267614 A1), hereinafter referred to as ‘135 patent, Keitler, and Ding, respectively. Refer to the table below for the matching claims.
Instant Application (S/N: 16/921,776)
U.S. Patent No. 9,978,135 + Keitler + Ding
Claims 1 and 10
Claims 1 and 8 + Keitler ¶0023, ¶0066, ¶0091, and  Figs. 5-7 + Ding ¶0147
Claims 2 and 11
Claims 2 and 9
Claims 3 and 12
Claims 3 and 10
Claims 4 and 13
Claims 4 and 11
Claims 5 and 14
Claims 5 and 12
Claims 6 and 15
Claims 1 and 8
Claims 7 and 16
Claims 6 and 13
Claims 8 and 17
Claims 1 and 8
Claims 9 and 18
Claims 1 and 8


The ‘135 patent teaches the claims as mapped in the chart shown above, but does not appear to explicitly teach that the disparity field is generated during calibration of the machine vision process using a calibration pattern placed on the target surface at a plurality of locations.
Pertaining to the same field of endeavor, Keitler teaches that the disparity field is generated during calibration of the machine vision process using a calibration pattern placed on the target surface (Keitler ¶0023: “also the entire markers may be configured such that they are adapted to be fixed, via adapters or intermediate pieces, to reference points having a known or reliable position (and, where appropriate, orientation) in a coordinate system of the environment or of the object, in particular by being fitted into RPS holes provided at the reference points. In this way, in the case of a flat marker, which may be supplemented by a retroreflector mark, the flat marker tracking may provide the pose of the flat marker, so that by way of the known geometry of the adapter or intermediate piece, the known pose of the standard bore in the reference point is transferable to the pose of the flat marker, and vice versa”; see Keitler Figs. 5-7 showing the calibration patterns 16 fixed to the object surface; Keitler ¶0066: “The markers 16, which are used both for the calibration of the reference points and for the dynamic referencing of the projection unit 14”; Keitler ¶0091: “Fixing in place on a surface of the object (virtual gauge; see FIG. 18): The variants described sub (a) and (b) for fixing in place are based on individual (combination) markers 16 and/or 26 which, specifically, are generic and may be employed in the form of ‘building blocks’ for a large variety of purposes”).
The ’135 patent and Keitler are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting object presence on a target surface (as taught by ‘135 patent) to image the surface using a calibration marker affixed (as taught by Keitler) because the combination allows analyzing objects that are moving during a work process (Keitler ¶0008) by transmitting information to the object on the basis of the position and/or orientation as determined, and further detecting any changes, and adapting the transmission to the changed position and/or orientation using the markers (Keitler Abstract).
However, ‘135 patent, in view of Keitler, does not appear to explicitly teach that the calibration pattern are placed on the target surface at a plurality of location.
Pertaining to the same field of endeavor, Ding teaches placing the calibration pattern on the target surface at a plurality of locations (Ding ¶0147: “a standard check-board-based calibration algorithm may be used. In this case, the camera is calibrated by placing a checkerboard is at different positions and orientations and capturing the images. All the camera parameters including focal length and 3D pose can then be calibrated using these images”).
The ‘135 patent, in view of Keitler, and Ding are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting and analyzing features with affixed calibration markers (as taught by ‘135 patent, in view of Keitler) to affix the pattern at multiple locations (as taught by Ding) because the combination allows the camera to obtain more viewpoint data, e.g., position, angle, orientation, for a better calibration (Ding ¶0147).

Claims 1-2, 4-11, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,706,528, in view of Keitler et al. (US 2014/0160115 A1), and further in view of Ding et al. (US 2014/0267614 A1), hereinafter referred to as ‘528 patent, Keitler, and Ding, respectively. Refer to the table below for the matching claims.
Instant Application (S/N: 16/921,776)
U.S. Patent No. 10,706,528 + Keitler
Claims 1 and 10
Claims 1 and 7 + Keitler ¶0023, ¶0066, ¶0091, and  Figs. 5-7 + + Ding ¶0147
Claims 2 and 11
Claims 2 and 8
Claims 4 and 13
Claims 3 and 9
Claims 5 and 14
Claims 4 and 10
Claims 6 and 15
Claims 1 and 7
Claims 7 and 16
Claims 5 and 11
Claims 8 and 17
Claims 1 and 7
Claims 9 and 18
Claims 1 and 7


The ‘528 patent teaches the claims as mapped in the chart shown above, but does not appear to explicitly teach that the disparity field is generated during calibration of the machine vision process using a calibration pattern placed on the target surface.
Pertaining to the same field of endeavor, Keitler teaches that the disparity field is generated during calibration of the machine vision process using a calibration pattern placed on the target surface (Keitler ¶0023: “also the entire markers may be configured such that they are adapted to be fixed, via adapters or intermediate pieces, to reference points having a known or reliable position (and, where appropriate, orientation) in a coordinate system of the environment or of the object, in particular by being fitted into RPS holes provided at the reference points. In this way, in the case of a flat marker, which may be supplemented by a retroreflector mark, the flat marker tracking may provide the pose of the flat marker, so that by way of the known geometry of the adapter or intermediate piece, the known pose of the standard bore in the reference point is transferable to the pose of the flat marker, and vice versa”; see Keitler Figs. 5-7 showing the calibration patterns 16 fixed to the object surface; Keitler ¶0066: “The markers 16, which are used both for the calibration of the reference points and for the dynamic referencing of the projection unit 14”; Keitler ¶0091: “Fixing in place on a surface of the object (virtual gauge; see FIG. 18): The variants described sub (a) and (b) for fixing in place are based on individual (combination) markers 16 and/or 26 which, specifically, are generic and may be employed in the form of ‘building blocks’ for a large variety of purposes”).
The 528 patent and Keitler are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting object presence on a target surface (as taught by ‘528 patent) to image the surface using a calibration marker affixed (as taught by Keitler) because the combination allows analyzing objects that are moving during a work process (Keitler ¶0008) by transmitting information to the object on the basis of the position and/or orientation as determined, and further detecting any changes, and adapting the transmission to the changed position and/or orientation using the markers (Keitler Abstract).
However, ‘528 patent, in view of Keitler, does not appear to explicitly teach that the calibration pattern are placed on the target surface at a plurality of location.
Pertaining to the same field of endeavor, Ding teaches placing the calibration pattern on the target surface at a plurality of locations (Ding ¶0147: “a standard check-board-based calibration algorithm may be used. In this case, the camera is calibrated by placing a checkerboard is at different positions and orientations and capturing the images. All the camera parameters including focal length and 3D pose can then be calibrated using these images”).
The ‘528 patent, in view of Keitler, and Ding are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting and analyzing features with affixed calibration markers (as taught by ‘528 patent, in view of Keitler) to affix the pattern at multiple locations (as taught by Ding) because the combination allows the camera to obtain more viewpoint data, e.g., position, angle, orientation, for a better calibration (Ding ¶0147).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667